ORDER
PER CURIAM.
Ronald B. Barton, Jr. (“Movant”) appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentia-ry hearing. Movant contends the motion court clearly erred in denying his motion for post-conviction relief without an evi-dentiary hearing because his counsel was ineffective and the plea court accepted his plea without a factual basis. Specifically, Movant argues his counsel failed to: (1) advise him that the facts to which he admitted guilt did not constitute second degree domestic assault, (2) file a motion to dismiss, (3) call witnesses at his sentencing hearing, and (4) advise him he would not be able to serve in the Army National Guard.
We have reviewed the briefs of the parties and the record on appeal and find the motion court did not clearly err in denying Movant’s motion for post-conviction relief without an evidentiary hearing. An opinion reciting the detailed facts and restating principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).